United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-35
Issued: May 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2011 appellant filed a timely appeal from the July 8, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied her schedule award
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case. The Board also
has jurisdiction to review OWCP’s August 12, 2011 nonmerit decision denying reconsideration.
ISSUES
The issues are: (1) whether appellant has a compensable permanent impairment as a
result of her accepted employment injury; and (2) whether OWCP properly denied her July 19,
2011 reconsideration request pursuant to section 8128(a) of FECA.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 5, 2008 appellant, a 44-year-old mail handler, filed an occupational disease
claim alleging that the pain in her right shoulder acromioclavicular joint was a result of
performing the duties of her position, which included emptying sacks and crab cages and moving
the bar back and forth on the dumper. OWCP accepted her claim for sprain of the right shoulder
and upper arm, unspecified site.
On July 27, 2010 appellant underwent an authorized right shoulder arthroscopic rotator
cuff repair, subacromial decompression and distal clavicectomy. The postoperative diagnosis
was right shoulder rotator cuff tear and impingement.
The attending Board-certified orthopedic surgeon, Dr. Marcos V. Masson, reported on
February 7, 2011 that appellant should be at maximum medical improvement (MMI) in the next
four weeks. On April 4, 2011 he found that appellant was at functional MMI and would obtain
an impairment rating. Under work status, however, he noted, as he had in previous reports:
“N/A No MMI.”
Appellant claimed a schedule award. OWCP notified her that when she reached MMI,
she was responsible for submitting a physician’s report establishing permanent impairment to her
right upper extremity.
On May 13, 2011 Dr. Masson offered a right upper extremity impairment rating of 10
percent based on loss of shoulder motion. On June 8, 2011, however, he noted once again that
appellant’s work status was “N/A No MMI.”
An OWCP medical adviser reviewed the medical record and agreed with Dr. Masson’s
impairment rating for the right upper extremity. He noted, however, that Dr. Masson later
reported appellant’s work status as “N/A No MMI.” The medical adviser asked OWCP to please
confirm whether MMI was, in fact, the date of the impairment evaluation.
In a July 8, 2011 decision, OWCP denied appellant’s schedule award claim. It noted that
it had informed appellant of the evidence needed to support her claim, but “an impairment rating
was not received from you or your doctor.”
Appellant requested reconsideration, but OWCP denied that request on August 12, 2011.
OWCP noted that appellant submitted no new evidence.
On appeal, appellant argues that OWCP did not properly develop the evidence.
LEGAL PRECEDENT -- ISSUE 1
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.2 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards
2

5 U.S.C. § 8107.

2

set forth in the specified edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment.3
Only permanent impairment may be rated according to the A.M.A., Guides, and only
after the status of “[m]aximum [m]edical [i]mprovement” is determined. Impairment should not
be considered permanent until a reasonable time has passed for the healing or recovery to occur.
This will depend on the nature of underlying pathology, as the optimal duration for recovery may
vary considerably from days to months. The clinical findings must indicate that the medical
condition is static and well stabilized for the person to have reached MMI.4
A request for medical information from the attending physician may be the most efficient
and expeditious means to obtain a medical status update and address any unresolved medical
issues. OWCP must ensure, however, that the attending physician’s reply is well reasoned and
responsive to the questions asked. The quality of the attending physician’s reports will vary
greatly. Sometimes reports are lacking in detail because the physician is unaware of the type of
information required to meet OWCP standards in a given case. If reports from the attending
physician lack needed details and opinion, or if the subjective complaints and time loss from
work appear inconsistent with the objective findings and the claimant’s diagnosis, OWCP can
write back to the physician, clearly state what is needed, and request a supplemental report.
Development for a schedule award may also prompt an inquiry to the attending physician
regarding the extent of permanent impairment and date of MMI.5
OWCP will consider all evidence submitted appropriately.6
ANALYSIS -- ISSUE 1
OWCP denied appellant’s schedule award claim because an impairment rating was not
received from appellant or her doctor. The record, however, shows that appellant’s orthopedic
surgeon, Dr. Masson, signed an impairment rating on May 13, 2011, one that calculated a 10
percent right upper extremity impairment based on loss of shoulder motion. Indeed, OWCP’s
medical adviser reviewed this impairment rating and agreed with the calculation. To the extent
that OWCP did not consider all the evidence submitted, its July 8, 2011 decision denying
appellant’s schedule award claim must be set aside and the case remanded for proper
consideration of the evidence.

3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
4

A.M.A., Guides 24 (6th ed. 2009); see Orlando Vivens, 42 ECAB 303 (1991) (a schedule award is not payable
until maximum medical improvement -- meaning that the physical condition of the injured member of the body has
stabilized and will not improve further -- has been reached).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating the Medical Evidence, Chapter
2.810.7.b (September 2010).
6

20 C.F.R. § 10.119.

3

Further, there appears to be no disagreement between Dr. Masson and OWCP’s medical
adviser on the nature and extent of appellant’s impairment. The only outstanding issue is
whether appellant had reached MMI at the time of the impairment evaluation. The narrative
portions of Dr. Masson’s reports indicate that appellant was at MMI, but a continuing notation
for work status has prompted a question for the attending physician. On remand, OWCP shall
obtain clarification from Dr. Masson on the date of MMI. After such further development as
may be required, OWCP shall issue an appropriate de novo decision on appellant’s schedule
award claim.7
CONCLUSION
The Board finds that this case is not in posture for determination. Further development of
the medical evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the August 12 and July 8, 2011 decisions of the
Office of Workers’ Compensation Programs are set aside. The case is remanded for further
action consistent with this decision of the Board.
Issued: May 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

As the case is being remanded for a merit review and a de novo decision on appellant’s entitlement to a schedule
award, the second issue presented on appeal, whether OWCP properly denied a merit review on August 12, 2011,
has become moot.

4

